Title: To George Washington from Christopher Gadsden, 10 August 1781
From: Gadsden, Christopher
To: Washington, George


                        
                            Dr Sir
                            Philadelphia 10 August 1781
                        
                        The Bearer Mr John Loveday informs me that he hath had the Honour to be Reccomended to an Office in your
                            Excellency’s Family by some of your Friends here, I cannot in justice deny him my Testimony of his Character.
                        He has been Messenger of the Privy Council of our State four or five Years during which
                            Time he always behaved with the greatest diligence, Attention, & Secrecy & is, your Excellency may be
                            assured a strictly honest Man, He was taken by the Enemy a few Days before Chas Town capitulated, trusted with some
                            important Messages from Mr Rutledge, was immediately closely confin’d, & when We were shipt off to Augustine sent
                            with us—He is a sober, prudent discrete man, very firm & steady to the Cause.
                        Sixty One of us with our Servants arriv’d in two small Vessels from Augustine,
                                party about
                             ten or twelve & the Remainder about five or six Days since, thanks to Heaven all in good Health
                            & Spirits—We were in Augustine from the 15th Septr to the 17th last Month, forty two Weeks of which I was confin’d
                            in the Castle, & none of my Friends permitted to see me, because I wou’d not give another Parole, I told them I
                            had kept the first as a Gentleman, defy’d (& do still defy) them to prove the Contrary & was determined
                            never to take a second wch wou’d imply a Breach of the first Their Treatment of me when taken up the 27th of August last,
                            was much more severe & pointed than against any of my Friends, which appears to me more owing to the Station I was
                            In, than as Mr Gadsden, (tho I believe no Favourite as such,) & my not being mention’d in the Capitulation gave
                            them an Opportunity to affect treating me with Rigour & Contempt. I thought it a Duty I owed to the General Cause
                            to Refuse to the last giving a Second Parole, that I might be as a Standing protest against such outrageous Tyranical
                            Conduct—When in the Castle the Officers were order’d frequently not to converse with me, however many of them often did,
                            & all of them behaved with Decency, I never had the least Insult offer’d me there, Once indeed there was an Order
                            against lighting a Candle In Consequence of which I went without for two or three Nights, but the Pitifulness of this they
                            were soon asham’d of themselves.
                        Mr Ferguson & I are waiting for our Families expected in a few Days as soon as we see them a little
                            fix’d, we shall set off for our State as will most of the Carolina Gentleman here, We hope to be gone by the Middle of
                            next Month at farthest. I beg your Excellys & the Publicks pardon for taking up so much of your precious Time
                            & am with the greatest Esteem Yr Excellency’s Most Obedt hble servt
                        
                        
                            Chrisr Gadsden
                        
                    